department of the treasury nwasuinoton c tax_exempt_and_government_entities_division date jul contact person a identification_number telephone number t eo b2 legend x y ze dear sir or madam uil nos we have considered your ruling_request dated date regarding a private foundation's transfer of all of its assets to several transferee foundations under sec_507 of the code w x y and z are private non-operating foundations described in sec_501 and sec_509 of the code w represents that x y and z are effectively controlled directly or indirectly by the same persons which effectively control w in order to avoid disagreement and conflict among w's directors family members w proposes to transfer its net assets proportionately to x y and z the transferee foundations and later give notice of its intent to terminate private_foundation_status and dissolve w expects to have excess qualifying distributions under sec_4942 that will carry over proportionally to the transferee foundations w represents that it has not engaged in any willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter w requests the following rulings the transfer by w of all of its net assets to the transferee foundations will qualify as sec_507 transfers and w's status as a private_foundation will not terminate as a result of such transfers rather w will terminate for purposes of sec_507 of the code when it complies with the notification and other requirements of sec_507 in the year in which it ao since w's private_foundation_status will not terminate as a result of the transfers w will not be subject_to any_tax under sec_507 of the code in the year of the transfers additionally there will be no termination_tax imposed under sec_507 upon w's termination in any_tax year following the year in which the transfers are made x y and z as transferee organizations will not be treated as newly created organizations but will be treated under sec_1_507-3 of the regulations as possessing the attributes and characteristics of w as defined in sec_1_507-3 and addition under sec_1_507-3 the transfers by w shall be counted as qualifying distributions to the extent of its current year's undistributed_income and to the extent the transferee foundations satisfy sec_4942 of the code in the transfer of assets from w to the three transferee foundations will not constitute acts of self-dealing under sec_4941 of the code between w and the transferee foundations or their respective foundation managers the transfer of assets from w to the three transferee foundations will not constitute taxable_expenditures of w under sec_4945 of the code and w will not be required to exercise expenditure_responsibility under sec_4945 with respect to such transfer of assets the transfer of assets from w to the three transferee foundations will not constitute a sale_or_other_disposition of property under sec_4940 of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the commissioner a statement of its intention to terminate its private_foundation_status and by paying the termination_tax imposed under sec_507 of the code sec_1_507-1 of the regulations states that a transfer of all of the net assets of a private_foundation is not deemed to be a termination of the transferor-private foundation's status unless the transferor- private_foundation elects to terminate such status sec_1_507-1 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's status as a private_foundation sec_1_507-3 of the regulations indicates that a transfer under sec_507 ob of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_507 of the code and sec_1_507-3 of the regulations provide that unless a private_foundation gives notice a transfer of assets described in sec_507 will not constitute a termination of private_foundation_status sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the commissioner a statement of its intention to terminate its private_foundation_status and by paying the termination_tax imposed under sec_507 of the code sec_1_507-1 of the regulations states that a transfer of all of the net assets of a private_foundation is not deemed to be a termination of the transferor-private foundation's status unless the transferor-private foundation elects to terminate such status sec_1_507-1 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's status as a private_foundation sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_507 of the code and sec_1_507-3 of the regulations provide that unless a private_foundation gives notice a transfer of assets described in sec_507 will not constitute a termination of private_foundation_status sec_1_507-3 of the treasury regulations states that where a private_foundation transfers all of its assets to another private_foundation pursuant to a transfer described in sec_507 of the code the transferee-foundation will be treated as possessing the attributes of the transferor-foundation as described in sec_1_507-3 and sec_507 of the code imposes a tax upon a private_foundation that voluntarily terminates its status as a private_foundation under sec_507 of the code sec_507 provides for an abatement of this tax sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_4942 of the code imposes certain minimum distribution_requirements on private_foundations sec_4942 provides in part that a private_foundation that has exceeded the minimum distribution_requirements for any taxable_year will have excess qualifying distributions for such year sec_4942 of the code provides that a qualifying_distribution means a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in sec_4942 or ii a private_foundation which is not an operating_foundation as defined in sec_4942 except as provided in sec_4942 or b any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 sec_53_4942_a_-3 of the regulations provides that excess qualifying distributions may be carried over and used to reduce the private foundation's minimum distribution requirement for any subsequent taxable_year within the specified five-year adjustment period sec_1_507-3 of the regulations indicates that if a transferor private_foundation transfers assets to a private_foundation effectively controlled directly or indirectly by the same person or persons who effectively control the transferor private_foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer revrul_78_387 c b concerns a private_foundation that transferred all of its assets to another private_foundation that was effectively controlled by the qo same persons in accordance with sec_1_507-3 of the regulations the transferee foundation is treated as the transferor foundation and thus the transferee can use its transferor's excess qualifying distributions carryover if any under sec_4942 of the code to reduce the transferee's distributable_amount under sec_4942 of the code by the amount if any of its transferor's excess qualifying distributions carryover under sec_4942 of the code sec_4941 of the code imposes excise_tax on an act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_4941 of the code defines self-dealing to include the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53_4946-1 provides that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 of the code sec_53 d -2 f of the regulations provides in part that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4945 of the code imposes tax upon a private foundation's making of any taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than the charitable or other purposes under sec_170 of the code sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper reports from a grantee private_foundation on the grantee's uses of a grant sec_53_4945-6 and sec_1_507-3 of the regulations allow a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code sec_1_507-3 of the regulations provides that where a private_foundation d1 transfers all of its assets pursuant to sec_507 of the code to one or more private_foundations exempt from federal_income_tax under sec_501 of the code the transferor private_foundation will have no expenditure_responsibility requirement under sec_4945 of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4940 of the code states that in determining capital_gain_net_income for purposes of sec_4940 of the code only gains and losses from the sale_or_other_disposition of property used for the production of interest dividends rents and royalties shall be taken into account sec_53_4940-1 f states in part that a distribution_of_property for purposes described in sec_170 or b which is a qualifying_distribution under sec_4942 of the code shall not be treated as a sale_or_other_disposition of property sec_6043 of the code and sec_1_6043-3 of the regulations provides that a private_foundation must file its return with respect to its dissolution each of the ruling requests is addressed separately below under sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization or liquidation including a significant disposition of or more of the transferor foundation's assets because w will transfer all of its assets w's transfer will be a significant disposition of its assets under sec_1_507-3 of the regulations and thus will be a transfer under sec_507 of the code under sec_1_507-1 and of the regulations a transfer of all of the net assets of a private_foundation is not deemed to be a termination of the transferor-private foundation's status unless the transferor-private foundation elects to terminate such status w's transfer of assets to x y and z pursuant to sec_507 of the code will not terminate w's private_foundation_status under sec_509 of the code under sec_1_507-3 of the regulations unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor's private_foundation_status under a w does not intend to terminate its private_foundation_status in the year of transfers w's private_foundation_status will terminate in the year in which it complies with the provisions of sec_507 of the code and formally notifies the irs of its intention to dissolve oy -7- sec_507 of the code imposes an excise_tax on each terminating private_foundation equal to the lower_of the aggregate tax_benefit resulting from such termination or the value of its net assets sec_507 provides that for purposes of sec_507 the value of the net assets shall be determined at whichever time such value is higher the first day on which action is taken which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation under sec_1_507-4 of the regulations private_foundations which make transfers described in sec_507 or are not subject_to the tax imposed under sec_507 w's transfer of assets to x y and z pursuant to sec_507 of the code will not result in termination_tax under sec_507 of the code w does not intend to terminate its private_foundation_status in the year it transfers its assets to the transferee foundations therefore no tax should be imposed under sec_507 of the code in the year of the transfers the subsequent voluntary termination of w after the transfer of assets to the transferee foundations will be a taxable_termination within the meaning of sec_507 however no tax will be due under sec_507 inasmuch as w will have no assets at the time of such voluntary termination because the transfer is described in sec_507 of the code the transferee foundations will be treated as possessing w's attributes described in sec_1_507-3 and of the regulations moreover given that the transferee foundations are effectively controlled by the same persons which effectively control w the transferee foundations will be treated proportionately as w any excess qualifying distributions of w will carry over proportionately to the transferee foundations under sec_1_507-3 a sec_507 transfer will be counted toward satisfaction of the requirement to make distributions under sec_4942 to the extent that the amount transferred meets with the requirements of sec_4942 because the transferee foundations are effectively controlled by the same persons which effectively control w and because the transferee foundations are non-operating private_foundations the proposed transfer is described in sec_4942 and ii and not itself a qualifying foundation unless the transferee foundations meet the distribution-from-corpus requirements of sec_4942 g9 thus w or the transferee foundations must satisfy w' sec_4942 requirements in the year of the proposed transfer independently of the proposed transfer sec_4941 d of the code generally defines acts of self-dealing as certain transactions between private_foundations and disqualified persons there is no such transaction here for several reasons sec_53_4946-1 a of the regulations provides that for purposes of self-dealing a sec_501 organization generally is not a disqualified_person the transferee foundations are treated as w for purposes of sec_4941 also section e d -2 f of the regulations also indicates that a grant by a private_foundation to a sec_509 or organization will not be an act of self-dealing merely because one of the sec_509 or organization's officers directors or trustees is also a manager of the foundation given that x y and z are described in sec_501 of the code the proposed transfer will be considered as used exclusively for sec_170 purposes given that w will have no assets after the transfer and that x y and z are treated proportionately as w w need not exercise expenditure_responsibility with respect to such transfer thus the transfer will not be a taxable_expenditure under sec_4945 under sec_4940 of the code when determining capital_gain_net_income for purposes of sec_4940 of the code only gains and losses from the sale_or_other_disposition of property used for the production of interest dividends rents and royalties shall be taken into account w realizes no gain subject_to taxation under sec_4940 upon its transfer to the transferee foundations as the transferee foundations are treated proportionally as w therefore we rule as follows the transfer by w of all of its net assets to the transferee foundations will qualify as sec_507 transfers and w's status as a private_foundation will not terminate as a result of such transfers rather w will terminate for purposes of sec_507 of the code when it complies with the notification and other requirements of sec_507 in the year in which it is dissolved since w's private_foundation_status will not terminate as a result of the transfers w will not be subject_to any_tax under sec_507 of the code in the year of the transfers additionally there will be no termination_tax imposed under sec_507 upon w's termination in any_tax year following the year in which the transfers are made x y and z as transferee organizations will not be treated as newly created organizations but will be treated under sec_1_507-3 of the regulations as possessing the attributes and characteristics of w as defined in sec_1_507-3 and the transfer of assets from w to the three transferee foundations will not constitute acts of seif-dealing under sec_4941 of the code between w and the transferee foundations or their respective foundation managers the transfer of assets from w to the three transferee foundations will not constitute taxable_expenditures of w under sec_4945 of the code and w will not be required to exercise expenditure_responsibility under sec_4945 with respect to such transfer of assets the transfer of assets from w to the three transferee foundations will not constitute a sale_or_other_disposition of property under sec_4940 of the code this ruling is directed only to w sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve future tax questions you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely s terrell m berkovsky manager exempt_organizations technical group
